DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Sept. 10, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
For clarity of the record, the following procedural history is summarized. 
On Jun. 2, 2021, a Non-Final Office Action was mailed [“Non-Final Office Action”]. 
On Nov. 27, 2021, Applicant filed a response/amendment to the Non-Final Office Action.
On Dec. 15, 2021, the application was abandoned before examination on the merits of the Nov. 27, 2021 response/amendment.
On Apr. 13, 2022, in response to Applicant’s Petition, the abandonment was withdrawn.
On Apr. 19, 2022, the Office notified Applicant that the Nov. 27, 2021, response canceling all claims to the elected invention and presenting only claims drawn to a non-elected invention was non-responsive and non-compliant.
On Sept. 10, 2022, Applicant filed the presently examined response to the Non-Final Office Action.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed Nov. 27, 2021, fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e) and/or it lacks the fee set forth in 37 CFR 1.17(p). It has been placed in the application file, but the information referred to therein has not been considered.

Claim Status
 The status of claims is as follows:
Claims 31–37 are now pending and examined with Claim 31 in independent form.
Claims 1–23 were previously cancelled. Claims 24–30 are presently cancelled. 
Claims 31–37 are presently are added.


Response to Amendment
 	Applicant's Amendment has been reviewed against Applicant’s Substitute Specification filed Jun. 28, 2019, [“Applicant’s Specification”] and accepted for examination. 
Applicant's Amendment to cancel all prior claims has rendered moot the previous under 35 U.S.C. § 112(a) previously set forth in the Non-Final Office Action.
Applicant's Amendment to address objections to the drawings has been reviewed but illegibility and lack of satisfactory reproduction of replacement drawings remain. All replacement drawings are acknowledged but not entered for lacking the requisite legibility and satisfactory reproduction requirements of 37 CFR 1.84(l). The drawing objections are maintained. Examiner notes that Applicant identifies annotated drawings with “red” or color font. By doing so, not only is this method of identification non-complaint with 37 CFR 1.121(d) but also illegibility of drawing features is exacerbated. Color drawings are not accepted in utility applications unless a petition under 37 CFR 1.84(a)(2) is granted and the present application is not the type where such a petition would likely be granted. See, MPEP § 608.02(VIII). The amendments to Box 11 of Fig. 2 which recite “Generate forecast of asset probability, size, and timing for use in crash mitigation and rebalance in portfolio management systems” is prohibited new matter. MPEP § 2163.06; 35 U.S.C. § 132; In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Applicant identifies support for “Generate forecast of asset probability, size, and timing … .” in the Abstract and Spec. ¶¶ [0180], [0194].  Examiner’s review of the cited paragraphs fail to identify requisite support under § 112(a) for the proposed amendment. A keyword search of “forecast” and “predict” fail to identify support as does any explanation in Applicant’s Specification related to the Fig. 2 process flow. Likewise, the amendments to Figs. 3 & 4.
The declaration under 37 CFR 1.132 filed Sept. 10, 2022, is insufficient to overcome any prior rejection of Claims 24–30 as Applicant cancelled all prior claims. Thus, all prior grounds of rejection have been rendered moot. Accordingly, the declaration is insufficient as a matter of law to overcome any prior rejection set forth in the Non-Final Office Action.
Response to Arguments
35 U.S.C. § 101 Argument
	Applicant argues the amended claims integrate a judicial exception into a practical application to “improv[e] the outcomes of portfolio management systems.” Applicant’s Reply at *9–11. Specifically, Applicant argues “[t]he concept is novel as no one has considered this formulation for bubbles and rallies and in portfolio management systems before in the literature.” Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. 
Even if the claims here amount to an innovation, what they describe is an improvement in wholly abstract ideas–those involving the selection of and analysis of mathematical information. Such claims cannot be patent eligible. In that regard, the issues here are similar to those in SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 (Fed. Cir. 2018). The claims in SAP related to techniques that utilize resampled statistical methods for the analysis of financial data that do not assume a normal probability distribution. SAP, 898 F.3d at 1164. Claim 1 of SAP is representative for our purposes, and it read as follows:
1. A method for calculating, analyzing and displaying investment data comprising the steps of:

(a) selecting a sample space, wherein the sample space includes at least one investment data sample;

(b) generating a distribution function using a resampled statistical method and a bias parameter, wherein the bias parameter determines a degree of randomness in a resampling process; and

(c) generating a plot line of the distribution function.

 Id. The SAP Court first explained that prior Federal Circuit case law had established that claims focused on “‘collecting information, analyzing it, and displaying certain results of the collection and analysis’ are directed to an abstract idea.” Id. at 1167 (quoting Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) ). The SAP Court further noted that claims to “ ‘analyzing information ... by mathematical algorithms, without more’ ” and/or “ ‘merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation)’ ” are also so directed. Id. (citing Elec. Power Grp., 830 F.3d at 1354). Thereafter, the SAP Court concluded that the claims were to similar abstract concepts—i.e., they were claims on “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” Id. The SAP Court noted at step one that even though the claims implicated the use of computer technology, “the focus of the claims is not to any improved computer or network, but the improved mathematical analysis; and indeed, the specification makes clear that off-the-shelf computer technology is usable to carry out the analysis.” Id. at 1168. Similarly, the Court noted at step two that though some of the claims required the use of particular methods of resampling, and that others required various databases and processors, that did not save the claims’ eligibility. Id. at 1169-70. That was because the former set of claims amounted to “further narrowing of what are still mathematical operations [that were themselves within] the abstract realm” and the latter set of claims involved limitations that “require no improved computer resources [that the patentee] claims to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.” Id. In the end, the claims in SAP were “legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in finance” and were not patent eligible. Id. at 1170.
Like in SAP, here, the claims at issue are about (1) selecting certain information; and (2) doing so by forms of mathematical analyses; then (3) making use of those attribute values to generate new information that can be used to “improve returns in portfolio management systems.” Independent Claim 31, preamble. The claims implicate the use of computers, but as in SAP, they do not require use of anything more than off-the-shelf computer technology. Spec., ¶ [0033] (“There are no limitations to the computers the method can run on or the languages the method can be programmed in.”). Instead, these claims use computers as a tool to implement what is really an assertedly better way of analyzing data using mathematical techniques for the intended outcome. The abstract idea itself cannot supply the inventive concept, “no matter how groundbreaking the advance.” Id. at 1171. For the above explanation, the claims do not include a practical application or inventive concept. MPEP § 2106.05(f).



Drawings
Figs. 1, 5, 6, 7, 8, 9, & 10 are objected to because portions are illegible and do not have satisfactory reproduction. E.g., 37 CFR 1.84(l), (p)(1), (p)(3). 37 CFR 1.84(l) recites in pertinent part: 
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.

Here, lack of satisfactory reproduction clarity and illegibility is demonstrated by reviewing the applicable Figures from PG PUB 2019/0370705.
	Figs. 2, 3 & 4 are objected to for missing steps.  For example, Fig. 2, recites only steps 5, 6, 7, 8, 9, and 11, while omitting other steps of the claimed process. Similar omitted steps of the claimed process are likewise omitted in Figs. 3 & 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
For clarity of the record, the following claim interpretations are made:
Claim 33: “The method of obtaining an historical performance of a portfolio of said one said asset and said risk-free asset as defined by claim 31 wherein … ;” is “The method of claim 31 wherein … ;”
Claim 33: “The method of obtaining an historical performance of a portfolio of said instrument and said risk-free asset as defined by claim 33 whereby … ;” is “The method of claim 33 whereby … ;”
Claim 37: “A method for applying claims 31, 32, 33, 34, 35, or 36 to a portfolio of each of n different assets from said portfolio management system whereby … ;” is “The method of claims 31, 32, 33, 34, 35, or 36 whereby … ;”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34, 36, and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 34: Claim 34 recites in pertinent part, “The method of … claim 33 whereby all the methods of claim 32 are used instead of claim 31.” Here, Claim 34 properly references previous Claim 33, but fails to further limit Claim 33. Claims 36 and 37 are rejected based on their dependency to rejected Claim 34. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34: Claim 34 recites in pertinent part, “The method of … claim 33 whereby all the methods of claim 32 are used instead of claim 31.” Claim 32 depends from Claim 31 and includes all the limitations of Claim 31. Here, using the method of Claim 32 (which includes all the limitations of Claim 31) “instead of Claim 31” is not clear and renders the claim fatally indefinite. Claims 36 and 37 are rejected based on the dependence to rejected Claim 34. Claim 34 will not be treated on the merits.

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 31–37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis

Step 1: Claims 31–37 are directed to a statutory category. Claims 31–37 recite “a new method” and are therefore, directed to the statutory category of “a process.” 
Representative Claim

Claim 31 is representative [“Rep. Claim 31”] and recites, in part, emphasis added by Examiner to identify limitations with normal font indicating the abstract idea exception, bold limitations indicating additional elements, and letters and underline for clarity in describing the limitations:
	31. A new method 
[A] to improve returns in portfolio management systems comprising:

[B] a. a portfolio management system consisting of a portfolio of daily asset price data over a period of 5 years with one of the said assets being a risk-free asset and with methods to value real or potential changes in valuation due to changes in any or all said portfolio assets and methods to remove, or increase said assets from said portfolio, and

[C] b. a computer programmed to:

	[D] i. receive [data] from said portfolio management system one said asset daily price data for said 5 years up to the current time t, and the said risk-free asset daily price data for the same said 5 years up to the said current time t, and

	[E] ii. calculating [using received data] a normal price N, at said current time t on said 5 years of daily data of said one said asset prices by an exponential fit, and

	[F] iii. calculating [using received data] a discount rate, rD,, at said current time t by an exponential estimation over 3 months of daily prices of said one said asset prior to said current time t, 

	[G] iv. calculating [using received data] the mispricing at said time t as said normal price at time t divided by the said one said asset price at said current time t, and

	[H] v. calculating [using received data] the said one said asset price expected jump size, K, at each interval of 5 days called ddays with said time r the last time in each of said intervals of 5 days of said 5 years of said daily price data, and calculating the said one said asset price crash probability, p,, on said intervals of 5 days of said 5 years of said daily price data, using realized variation and bi-power variation and the method of Audrino and Hu, and
	
	[I] vi. calculating [using received data] an expected return with no jump, rt, at said current time t by solving the following Rational Expectation equation at said current time t with said one said asset price, pt, at said current time t, for rt by

    PNG
    media_image1.png
    43
    280
    media_image1.png
    Greyscale

		
		[J] vii. calculating [using received data] an asset allocation between the said one said asset and the said risk- free asset at said current time t by solving

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

with λt* allocated to the said one said asset, and (1- λt*) allocated to the risk-free asset, and
	
[K] c. the said portfolio management system receives data consisting of the resulting said crash probability at said current time t, said mispricing at said current time t, said expected return with no jump at said current time t, said asset allocation A at said current time t, said discount rate at said current time t, said asset price expected jump size at said current time t, and said normal price at said current time t and 

	[L] i. said portfolio management system estimates portfolio outcomes using said data from said computer, and

	[M] ii. said portfolio management system uses said data from said computer to update said portfolio management system and to rebalance said one said asset in the portfolio and said risk-free asset to match said asset allocation at said current time t, from said computer, and
whereby the resulting performance in future returns of said portfolio is improved over not using said data and the risks of said one said asset crashing in value are mitigated resulting in an overall improvement of outcomes in the said portfolio management system.

Claims are directed to an abstract idea exception

Step 2A, Prong One: Rep. Claim 31 recites a method “to improve returns in portfolio management systems” in Limitation A, and “rebalance said one said asset in the portfolio and said risk-free asset to match said asset allocation at said current time t … and whereby the resulting performance in future returns of said portfolio is improved over not using said data and the risks of said one said asset crashing in value are mitigated resulting in an overall improvement of outcomes” in Limitation M, which recites the abstract idea exception of mitigating risk, a particular form of a fundamental economic principle/practice under organizing human activity. MPEP § 2106.04(a)(2)(II)(A). Limitations B–L are the required method steps to perform the “rebalance” and therefore, recite the same abstract idea exception. 
Limitations A–L further recite mathematical concepts. MPEP § 2106.04(a)(a)(I) (citing SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas)).
Limitations A–L further recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. Applicant further acknowledges that the pending invention may be performed exclusively by hand without the aid of a computer. E.g., Final Office Action mailed Jan. 7, 2020, at *15 (citing Applicant’s Reply at *15–6 (“Specifically, the claims are revised to indicate a method/process of buying and selling asset and liabilities that do not require by necessity a computer or computing device that produce an improvement in returns and help to mitigate financial crashes and advantage financial rallies.”)). If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Accordingly, the pending claims recite the combination of these abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are limited to the computer components. The additional elements are: a portfolio management system and a programmed computer.
Regarding the portfolio management system and programmed computer, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer does not describe otherwise describe them except in exemplary language. so Examiner assumes Applicant intended merely a generic computer components. Spec., ¶ [0033] (“There are no limitations to the computers the method can run on or the languages the method can be programmed in.”); ¶ [0096] (generic system). Limitations B–M describe portfolio management system and programmed computer, performing the steps of the claimed invention, which represents the abstract idea exception itself.  Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). 
Limitation B describes the portfolio management system storing “a portfolio of daily asset price data,” “methods [computer program] to value real or potential changes in valuation,” and “methods [computer program] to remove, or increase said asset”; Limitation D describes the portfolio management system transmitting “asset daily price data”; and Limitation K describes the portfolio management system receiving data of a particular type, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitation L describes the portfolio management system “estimat[ing] portfolio outcomes” and Limitation M describes the portfolio management system “rebalanc[ing] said one asset in the portfolio and said risk-free asset to match said allocation.” Under BRI, these limitations cover any solution (including processes by hand) for “estimat[ing] portfolio outcomes” and “rebalanc[ing] said one asset in the portfolio and said risk-free asset to match said allocation,” with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). Alternatively, these limitations, as drafted, recite a mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). 
Limitation D describes the programmed computer receiving “asset daily price data” and using said data to calculate a normal price (Limitation E), a discount rate (Limitation F), a mispricing (Limitation G), a price expected jump size (Limitation H), an expected return (Limitation I) and as asset allocation (Limitation J). These limitations, as drafted, recite a mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Alternatively, these limitations merely use a computer to perform its most basic functions to receive, store, calculate, or transmit data. MPEP § 2106.05(f)(2).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 31 is directed to an abstract idea. 
The claims do not provide an inventive concept.
 
Step 2B:  Rep. Claim 31 fails Step 2B because the additional elements are not sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive by explaining all the models are exemplary. E.g., Spec., ¶¶ [0103], [0128], [0129].
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, Rep. Claim 31 does not provide an inventive concept.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception of the Independent Claims. The abstract idea cannot provide the inventive concept or practical application. MPEP § 2106.05(I).
Dependent Claims 32–37 all recite “wherein” or “whereby” clauses or limitations that further limit the abstract idea of the Independent Claim and contain no additional elements. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05(I).
Conclusion
 
Claims 31–37 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 31 otherwise styled as another statutory category is subject to the same analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694